We set out in our former opinion no analysis of the two bills of exception. No complaint is now made of our holding in regard to the second of said bills, but appellant complains of the fact that in regard to our opinion in overruling his first contention we failed to give any reasons, or state them at any length. Bill of exceptions No. 1 shows that the assaulted party was allowed to testify as follows:
"He (meaning defendant) had beat me up once before without any cause; he had knocked me down a couple of weeks before that; after the defendant knocked me down he left the premises."
This was objected to because not the assault for which appellant was on trial; a different transaction; improper and prejudicial to prove a previous difficulty between the parties; immaterial and irrelevant.
It is the universal holding that a mere statement of objections in a bill of exceptions is not enough. The truth of those things asserted as grounds for such objections, must be verified in the bill. Nothing appears in the bill under consideration from which we may know that the testimony objected to was not material, or to show that it was improper or prejudicial. The statement that it referred to a different transaction does not suffice. There must be such a statement of facts as that we may know that proof of something occurring at a different time was not materially related to some issue involved in the present case.
There is an explanation attached to the bill being considered, which escaped our notice. The trial court therein states that *Page 457 
defense counsel had asked prosecuting witness on cross-examination if it was not true that when he came into the house where appellant was, on the occasion of the alleged assault, he did not speak to appellant, and it is stated that in explanation of this fact the witness was asked on re-direct examination, "Why did you not speak to him?" and witness gave as his reason that appellant had knocked him down some two weeks before. No objection was made to this qualification to said bill of exceptions. It appears perfectly relevant.
We have before us appellant's brief which reached this court too late for consideration before the case was originally decided, but same has been examined in connection with this motion. The facts, from the state's standpoint, showed apparently an unprovoked assault upon a man much older than appellant. Conflicts in testimony are for the jury's settlement, and there seems ample support in this case for the conclusion of guilt reached by them.
The motion for rehearing will be overruled.
Overruled.